COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                      01-15-00197-CV
Style:                             Leticia B. Loya
                                   v. Vitol, Inc., Michael Metz, and Antonio Maarraoui
Date motion filed*:                April 8, 2015
Type of motion:                    Appellant’s motion demonstrating proof of payment to court reporter and requesting relief
                                   pursuant to Rule 37
Party filing motion:               Appellant
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (moot)
                   Other: _____________________________________
          The court reporter’s record was filed with this Court on April 10, 2015. Accordingly, appellant’s motion is
          dismissed as moot.




Judge’s signature: /s/ Terry Jennings
                                                          Acting for the Court

Panel consists of       ____________________________________________

Date: April 16, 2015